PER CURIAM.
Following our review of Ramos-Miranda’s petition, and the State’s response, which we construe as a confession of error, we grant the petition for writ of habeas corpus, withhold formal issuance of the writ, and remand this cause to the trial court. The State shall have no more than three business days following issuance of this opinion to file a legally sufficient motion for pretrial detention, after which the trial court shall conduct a hearing in accordance with section 907.041, Florida Statutes (2014) and Florida Rule of Criminal Procedure 3.132.
Should the State fail to file such a motion, the trial court shall immediately thereafter conduct a hearing pursuant to Florida Rule of Criminal Procedure 3.131 to determine appropriate conditions of release. The defendant shall remain in custody pending the determination of pretrial release or detention. Ginsberg v. Ryan, 60 So.3d 475 (Fla. 3d DCA 2011).
This opinion shall take effect immediately notwithstanding the filing or disposition of any motion for rehearing.